Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 10-18 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kim (US Patent Application Publication 2016/0159345), herein after referred to as Kim.
Regarding independent claim 1, Kim discloses an operation image display device (figures 2-4 reference audio video navigation AVN device 200) comprising: 
a display (figure 3 reference display 314) that presents an operation image including a selection image corresponding to a function (Figure 10A reference icons 85, 45, 15 described in paragraph [0092]-[0093] to regard icons/selection images of functions displayed by display 314 generating a user interface. The icons/selection images 85, 45, and 15 respectively regard functions of navigation, broadcasting, and air conditioning.); 
a control unit that controls presentation of the operation image (figure 8 reference ECU 802 described in paragraph [0093] to display the icons representing functions on the user interface displayed on the display 314); 
an operation information acquisition unit that acquires operation information of an operating unit (figure 3 reference AVN 200 comprising an input unit 382 described in paragraph [0070] as a touch screen provided on display 314. Paragraph [0075] describes the user may touch an icon corresponding to a desired function among multiple icons/selection images displayed on the display 314 to perform a corresponding function); 
a vehicle information input/output unit that acquires vehicle information (Paragraph [0047] describes the vehicle to comprise one or more advanced driver assistance systems (ADASs) to assist driving for safety. Paragraphs [0048]-[0051] examples ADAS as smart cruise control, autonomous emergency braking, forward collision warning, and lane departure. Each of the examples describes sensing conditions to provide outputs such as SCC detects preceding vehicle stops or reduction in speed to output the automatic (without driver input) reduction in speed or stopping of the user vehicle.); 
a sensor information acquisition unit that acquires sensor information (figure 3 reference microphone 206 described in paragraph [0057] to receive a voice signal spoken by the driver and convert it to an electric signal for voice recognition control functions. Additionally, a voice recognition button 204 may be considered part the sensor information acquisition unit (including microphone 206) described in paragraph [0056] to sense user manipulation for executing voice recognition function.); and 
a storage unit that stores operation history information (Figure 8 reference storage 804 described in paragraph [0079] to store the manipulation load. The manipulation load is described in the same paragraph to include a value to be updated as a new one in consideration of the frequency and time of operating the corresponding function by the user. Paragraph [0080] example when the user more frequently operates a specific function or operates the function for a longer time the manipulation load of the corresponding function is newly updated in consideration of the frequency and time  of manipulation and stored in storage 804. Said paragraph examples the case of navigation function that needs a lot of text input to set up a destination, since a text input speed may vary with users, the manipulation load of the navigation function stored in storage 804 may be updated to increase or decrease by considering the accumulated data of a text input speed for each user.) in which the vehicle information (Paragraph [0084] describes to assign a weight to the manipulation load considering a driving environment (which is set/determined by involvement of ADAs). Figure 12 and paragraphs [0098]-[0102] detail the weighting of the driving environment such that the weighting is assigned/associated to the manipulation load/value corresponding to ADAS/vehicle information.) and/or the sensor information is associated with the operation information (Paragraph [0055]-[0056] describes the voice recognition function/sensor information (mic 206 and button 204) to execute and use multiple functions of the AVN apparatus 200 including audio function, video function, and a navigation function. Paragraph [0079] describes to update the manipulation value stored in storage in consideration of the frequency and time of operating the corresponding function by the user.), wherein 
the control unit determines the function with high likelihood of use based on at least one of the vehicle information, the sensor information, and the operation history information and selectively displays the selection image corresponding to the function with the high likelihood of use (Figures 10B-10C depict manipulation/selective display of the icons/selection images in correspondence to the function of high likelihood such that the icons vary in size and color and/or comprise additional bar-shaped graphics to visual depict high likelihood of use. Paragraph [0093] describes the size, color, and graphic bars to display sizes of manipulation loads of the icons previously described above to regard vehicle information (ADAS weighting), sensor information (mic and button), and operation history (storage 804).), and
wherein the control unit displays a selection display image that points to the selection image corresponding to the function with the high likelihood of use (Figures 10B-10C reference sizes of, graphic elements 11-13, density in color, brightness, and transparency of the icon/selection image changed based on the manipulation load/high likelihood of use as described in paragraph [0093]. These images perform the function “that  points” to the selection image corresponding.).
Regarding claim 2, Kim discloses the operation image display device according to claim 1, wherein, when it is determined that an operation has not been performed for a period of time more than a threshold based on the operation information and the operation history information, the control unit selectively displays the selection image corresponding to the function with the high likelihood of use (Paragraph [0080] describes the storage 804 to update a default manipulation value/load in consideration of actual frequency and time of operating the corresponding function by the user and (paragraph [0093]) selectively displays the selection image with varying size, color, and additional bar-graphic corresponding to the function with likelihood of use including high and low (for example figure 10B depicts navigation 85 with a larger size such that it has a high likelihood of use/manipulation load as compared to air conditioning 15).).
Regarding claim 3, Kim discloses the operation image display device according to claim 2, wherein the control unit changes the threshold based on at least one of the vehicle information (figure 12 and paragraph [0098] describes to vary the weight of the manipulation load depending on the driving environment safety assessed by ADAS), the sensor information, and the operation history information (Paragraph [0080] describes the storage 804 to update a default manipulation value/load in consideration of actual frequency and time of operating the corresponding function by the user.).
Regarding claim 4, Kim discloses the operation image display device according to claim 2, wherein the control unit determines that selective determination is made when a determination signal is acquired based on the operation information, and the control unit calculates an operating time from start of an operation to the selective determination based on the operation information and the operation history information and increases the threshold as the operating time increases (Paragraph [0080] describes the storage 804 to update a default manipulation value/load in consideration of actual frequency and time of operating the corresponding function by the user.).
Regarding claim 5, Kim discloses the operation image display device according to claim 1, wherein the operation image includes k (k being a natural number equal to or more than 2) or more layers (Figures 10A-10C depict the operation image/user interface at the first layer (k=1) and figure 4 depicts the subfunctions (k=2 layer) of the navigation function as described in paragraph [0075].).
Regarding claim 10, Kim discloses the operation image display device according to claim 5, wherein the control unit causes the storage unit to store a maximum and/or a minimum number of the selection images displayed in one layer (figure 3 reference memory 310 described in paragraph [0072] to store screen display data. The display data depicts the maximum and minimum number of icons in the first layer (max and min both equal to 3 icons in figure 10A) and max and min both equal to 8 icons in figure 4 layer 2).
Regarding claim 11, Kim discloses the operation image display device according to claim 10, wherein the storage unit stores the maximum and/or the minimum number of the selection images displayed on a per-layer basis (figure 3 reference memory 310 described in paragraph [0072] to store screen display data. The display data depicts the maximum and minimum number of icons in the first layer (max and min both equal to 3 icons in figure 10A) and max and min both equal to 8 icons in figure 4 layer 2).
Regarding claim 12, Kim discloses the operation image display device according to claim 5, wherein the control unit determines a function with high frequency of use based on the operation history information and enlarges a selection range of a selection image corresponding to the function with high frequency of use (Figures 10B-10C depict manipulation/selective display of the icons/selection images in correspondence to the function of high likelihood such that the icons vary in size and color and/or comprise additional bar-shaped graphics to visual depict high likelihood of use.).
Regarding claim 13, Kim discloses the operation image display device according to claim 12, wherein the control unit causes the storage unit to store the maximum and/or the minimum selection range (figure 3 reference memory 310 described in paragraph [0072] to store screen display data. The display data depicts the maximum and minimum number of icons in the first layer (max and min both equal to 3 icons in figure 10A) and max and min both equal to 8 icons in figure 4 layer 2).
Regarding claim 14, Kim discloses the operation image display device according to claim 1, wherein the operating unit includes an operation position detecting unit that detects an operation position (figure 3 reference AVN 200 comprising an input unit 382 described in paragraph [0070] as a touch screen provided on display 314. Paragraph [0075] describes the user may touch an icon corresponding to a desired function among multiple icons/selection images displayed on the display 314 to perform a corresponding function) and a central determination operating unit in a center of the operation position detecting unit (Paragraph [0070] describes the touch screen to be provided on the display 314. This inherently describes the touch screen across the entirety of the display 314 including a center of the display. This is supported in view of paragraph [0075] wherein a desired function is executed when a user touches an icon. Icon 45 is depicted in the center of the display in figure 10A.), and the control unit causes a selection determination image to be displayed in the center of the operation image (Figure 10A reference broadcasting icon 45 displayed in the center of the operation image).
Regarding claim 15, Kim discloses the operation image display device according to claim 1, wherein the control unit gives notification of a change in the presentation of the operation image (Figures 10B-10C depict manipulation/selective display of the icons/selection images in correspondence to the function of high likelihood such that the icons vary in size and color and/or comprise additional bar-shaped graphics to visual depict high likelihood of use (notification of change in presentation of the operation image/user interface).).
Regarding claim 16, Kim discloses an operation image display system comprising: the operation image display device according to claim 1 (see rejection of claim 1); the operating unit that outputs the operation information (figure 3 reference AVN 200 comprising an input unit 382 described in paragraph [0070] as a touch screen provided on display 314); and a vehicle-mounted device and/or an external communication device having the function corresponding to the selection image (figure 2 reference AVN 200 as an apparatus mounted in a vehicle).
Regarding claim 17, Kim discloses an operation image display program causing a computer to operate as the operation image display device according to claim 1 (figure 3 reference memory 310 described in paragraph [0072] described to store applications which are executed to perform the described functions).
Regarding claim 18, Kim discloses the operation image display device according to claim 3, wherein the control unit determines that selective determination is made when a determination signal is acquired based on the operation information, and the control unit calculates an operating time from start of an operation to the selective determination based on the operation information and the operation history information and increases the threshold as the operating time increases (Figure 8 reference storage 804 described in paragraph [0079] to store the manipulation load. The manipulation load is described in the same paragraph to include a value to be updated as a new one in consideration of the frequency and time of operating the corresponding function by the user.).
Regarding independent claim 20, Kim discloses an operation image display device (figures 2-4 reference audio video navigation AVN device 200) comprising: 
a display (figure 3 reference display 314) that presents an operation image corresponding to a function (Figure 10A reference icons 85, 45, 15 described in paragraph [0092]-[0093] to regard icons/selection images of functions displayed by display 314 generating a user interface. The icons/selection images 85, 45, and 15 respectively regard functions of navigation, broadcasting, and air conditioning.); 
a control unit that 1) acquires operation information of an operating unit (figure 3 reference AVN 200 comprising an input unit 382 described in paragraph [0070] as a touch screen provided on display 314. Paragraph [0075] describes the user may touch an icon corresponding to a desired function among multiple icons/selection images displayed on the display 314 to perform a corresponding function), 2) acquires vehicle information (Paragraph [0047] describes the vehicle to comprise one or more advanced driver assistance systems (ADASs) to assist driving for safety. Paragraphs [0048]-[0051] examples ADAS as smart cruise control, autonomous emergency braking, forward collision warning, and lane departure. Each of the examples describes sensing conditions to provide outputs such as SCC detects preceding vehicle stops or reduction in speed to output the automatic (without driver input) reduction in speed or stopping of the user vehicle.), 3) acquires sensor information (figure 3 reference microphone 206 described in paragraph [0057] to receive a voice signal spoken by the driver and convert it to an electric signal for voice recognition control functions. Additionally, a voice recognition button 204 may be considered part the sensor information acquisition unit (including microphone 206) described in paragraph [0056] to sense user manipulation for executing voice recognition function.), 4) associates the vehicle information (Paragraph [0084] describes to assign a weight to the manipulation load considering a driving environment (which is set/determined by involvement of ADAs). Figure 12 and paragraphs [0098]-[0102] detail the weighting of the driving environment such that the weighting is assigned/associated to the manipulation load/value corresponding to ADAS/vehicle information.) and/or the sensor information with the operation information (Paragraph [0055]-[0056] describes the voice recognition function/sensor information (mic 206 and button 204) to execute and use multiple functions of the AVN apparatus 200 including audio function, video function, and a navigation function. Paragraph [0079] describes to update the manipulation value stored in storage in consideration of the frequency and time of operating the corresponding function by the user.), and 5) controls presentation of the operation image (figure 8 reference ECU 802 described in paragraph [0093] to display the icons representing functions on the user interface displayed on the display 314),
 wherein the control unit determines likelihood of use for the function based on at least one of the vehicle information, the sensor information, and the operation history information (Figures 10B-10C depict manipulation/selective display of the icons/selection images in correspondence to the function of high likelihood such that the icons vary in size and color and/or comprise additional bar-shaped graphics to visual depict high likelihood of use. Paragraph [0093] describes the size, color, and graphic bars to display sizes of manipulation loads of the icons previously described above to regard vehicle information (ADAS weighting), sensor information (mic and button), and operation history (storage 804).),
wherein the control unit selectively displays the selection image corresponding to the function with the likelihood of use for the function is high (Figures 10B-10C reference sizes of, graphic elements 11-13, density in color, brightness, and transparency of the icon/selection image changed based on the manipulation load/high likelihood of use as described in paragraph [0093]. These images perform the function “that  points” to the selection image corresponding.), and
wherein the control unit displays a selection display image that points to the selection image corresponding to the function with the high likelihood of use (Figures 10B-10C reference sizes of, graphic elements 11-13, density in color, brightness, and transparency of the icon/selection image changed based on the manipulation load/high likelihood of use as described in paragraph [0093]. These images perform the function “that  points” to the selection image corresponding.).

Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Feit et al. (US Patent Application Publication 2018/0196589), herein after referred to as Feit, in view of Zhang et al. (US Patent Application Publication 2015/0378593), herein after referred to as Zhang.
Regarding claim 6, Kim discloses the operation image display device according to claim 5, 
Kim does not specifically disclose moving icons/selection images between layers based on likelihood such that lower used icons/selection images are moved to a lower layer of use or in the words of the claim: wherein the control unit determines the function with low likelihood of use in an n-th layer and moves the selection image corresponding to the function with the low likelihood of use to an (n+m)-th layer (n and m being each a natural number equal to or more than 1 and n+m≤k is satisfied).
Feit discloses an infotainment (AVN) device for a vehicle wherein icons/selection images may be customized and moved to different pages/layers manually or in other words: wherein the user determines the function with low likelihood of use in an n-th layer and moves the selection image corresponding to the function with the low likelihood of use to an (n+m)-th layer (n and m being each a natural number equal to or more than 1 and n+m≤k is satisfied) (figures 15A-15C as described in paragraph [0142] such that icon/selection image 604 is moved from the nth layer/page 104 in figures 15A-15B to the Nth+1 layer/page 104 in figure 15C.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Kim’s AVN display device’s user interface layer 1 which displays three icons (navigation, broadcasting, and air conditioning) with the known technique of being customizable such that icon/selection images may be added or removed between multiple layers of the interface yielding the predictable results of providing controls in a user-accessible manner that enables a user to quickly access desired controls while driving by reducing the amount of time that a user would need to spend to adjust the controls of the infotainment system and then return their attention to actively driving (because of memorizing the manually customized icon locations) as disclosed by Feit (paragraph [0002]).
The combination enables Kim’s frequency of use to adjust size and color of icons and manual placements of Icons between layers but does not disclose placement of icons between layers to be based on frequency of use automatically.
Zhang discloses a user interface wherein the control unit determines the function with low likelihood of use in an n-th layer and moves the selection image corresponding to the function with the low likelihood of use to an (n+m)-th layer (n and m being each a natural number equal to or more than 1 and n+m≤k is satisfied) (Figure 6 reference a user interface with an Nth layer (called layers 42 and 43 but interpreted singularly as the Nth layer) for often-used applications (highlighted in layer 41). Paragraph [0055] describes based on statistical data the system extracts a top 9 of applications in a sequence of use frequency from high to low and displayed these 9 applications into the next application icon layer/ the Nth layer (layers 42+43). Thereby describing applications outside of the top 9 are in a different layer. Frequency of use includes time which describes over time a current top 9 application may no longer be considered a top 9 application and therefore moved out of the Nth layer to a different layer.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Kim-Feit’s AVN with the known technique of applying frequency of use techniques to icons between layers such that the a number (such as 9) of the top most used icons/selection images will be placed in the highest Nth layer and icons/selection images lower than the number of the top most used icons/selections images will be placed in a layer(s) N+1th lower than the Nth layer yielding the predictable results of increasing efficiency and reduce complications by reducing the number of pages/layers browsed for a required application (including manual customization over time) as disclosed by Zhang (paragraph [0002]).
Regarding claim 7, Kim discloses the operation image display device according to claim 5.
Kim does not specifically disclose moving icons/selection images between layers based on likelihood such that higher used icons/selection images are moved to a higher layer of use or in the words of the claim: wherein the control unit determines the function with the high likelihood of use in an (n+m)-th layer and moves the selection image corresponding to the function with high likelihood of use to an n-th layer (n and m being each a natural number equal to or more than 1 and n+m≤k is satisfied).
Feit discloses an infotainment (AVN) device for a vehicle wherein icons/selection images may be customized and moved to different pages/layers manually or in other words: wherein the control unit determines the function with the high likelihood of use in an (n+m)-th layer and moves the selection image corresponding to the function with high likelihood of use to an n-th layer (n and m being each a natural number equal to or more than 1 and n+m≤k is satisfied) (figures 15A-15C as described in paragraph [0142] such that icon/selection image 604 is moved from the nth layer/page 104 in figures 15A-15B to the Nth+1 layer/page 104 in figure 15C. Describing icon manipulation from the Nth layer to the Nth+1 layer is also a discloser of ability to move from the Nth+1 layer to the Nth layer.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Kim’s AVN display device’s user interface layer 1 which displays three icons (navigation, broadcasting, and air conditioning) with the known technique of being customizable such that icon/selection images may be added or removed between multiple layers of the interface yielding the predictable results of providing controls in a user-accessible manner that enables a user to quickly access desired controls while driving by reducing the amount of time that a user would need to spend to adjust the controls of the infotainment system and then return their attention to actively driving (because of memorizing the manually customized icon locations) as disclosed by Feit (paragraph [0002]).
The combination enables Kim’s frequency of use to adjust size and color of icons and manual placements of Icons between layers but does not disclose placement of icons between layers to be based on frequency of use automatically.
Zhang discloses a user interface wherein the control unit determines the function with the high likelihood of use in an (n+m)-th layer and moves the selection image corresponding to the function with high likelihood of use to an n-th layer (n and m being each a natural number equal to or more than 1 and n+m≤k is satisfied) (Figure 6 reference a user interface with an Nth layer (called layers 42 and 43 but interpreted singularly as the Nth layer) for often-used applications (highlighted in layer 41). Paragraph [0055] describes based on statistical data the system extracts a top 9 of applications in a sequence of use frequency from high to low and displayed these 9 applications into the next application icon layer/ the Nth layer (layers 42+43).).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Kim-Feit’s AVN with the known technique of applying frequency of use techniques to icons between layers such that the a number (such as 9) of the top most used icons/selection images will be placed in the highest Nth layer and icons/selection images lower than the number of the top most used icons/selections images will be placed in a layer(s) N+1th lower than the Nth layer yielding the predictable results of increasing efficiency and reduce complications by reducing the number of pages/layers browsed for a required application (including manual customization over time) as disclosed by Zhang (paragraph [0002]).

5.		Claims 8-9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim-Feit-Zhang in view of Nakamura et al. (US Patent Application Publication 2007/0247642), herein after referred to as Nakamura.
Regarding claim 8, Feit discloses the operation image display device according to claim 6, disclose wherein the control unit stores the specific selection image and the specific layer in the storage unit in association with each other (paragraph [0087] describes changes (of the icon positions) made by the user are saved). 
However, none of Kim, Feit, or Zhang disclose the control unit refrains from moving the specific selection image from the specific layer based on the likelihood of use .	Nakamura discloses the control unit refrains from moving the specific selection image from the specific layer based on the likelihood of use (paragraphs [0044]-[0045] describes a user may set the position of the icon grouping regardless of the use frequency grouping of an icon).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Kim-Feit-Zhang’s frequency of use organized icons/selection images with the known technique of having the ability of a use set position regardless of the frequency of use group, thereby refraining from moving the specific selection image from the specific layer based on the likelihood of use, yielding the predictable results of being useful for a user who has learned the functions of various icons in association with positions the icons assumes on the screen as disclosed by Nakamura (paragraph [0045]).
Regarding claim 9, Feit discloses the operation image display device according to claim 8, wherein the control unit further causes the storage unit to store a display position of the specific selection image (paragraph [0087] describes changes (of the icon positions) made by the user are saved).
Regarding claim 19, Feit discloses the operation image display device according to claim 7, wherein the control unit stores the specific selection image and the specific layer in the storage unit in association with each other (paragraph [0087] describes changes (of the icon positions) made by the user are saved) 
However, none of Kim, Feit, or Zhang disclose the control unit refrains from moving the specific selection image from the specific layer based on the likelihood of use .	Nakamura discloses the control unit refrains from moving the specific selection image from the specific layer based on the likelihood of use (paragraphs [0044]-[0045] describes a user may set the position of the icon grouping regardless of the use frequency grouping of an icon).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Kim-Feit-Zhang’s frequency of use organized icons/selection images with the known technique of having the ability of a use set position regardless of the frequency of use group, thereby refraining from moving the specific selection image from the specific layer based on the likelihood of use, yielding the predictable results of being useful for a user who has learned the functions of various icons in association with positions the icons assumes on the screen as disclosed by Nakamura (paragraph [0045]).

Response to Arguments
6.		Applicant's arguments filed 5/631/2022 have been fully considered but they are not persuasive. Newly amended subject matter describes a selection image that points. This enables the interpretation that the function of the selection image is pointing and not that the selection image is a pointer. Both comprise different definitions and interpretations. The definition of “points” is to give force or emphasis to. Kim discloses in figures 10B-10C and paragraph [0093] icons 85, 45, and 15 which represent functions navigation broadcasting and air conditioning respectively. These icons are changed in size, density in color, brightness, and transparency based on the manipulation load/high likelihood of use. Each change is interpreted to within the scope of interpretation of the functional definition of “points” to give force or emphasis to. For example, in figure 10B Navigation is pointed to by the increase in size.
It is noted the current application’s originally filed specification paragraph [0075] describes the selection display image 502 is the image selectively displaying (pointing) the specific selection image 501. This is found to support the interpretation that the image that points refer to function. 
It is suggested to define the depiction of the selection display image in addition to the function of the selection display image. For example, the definition of “pointer” is a long thin piece of material on a scale or dial which moves to indicate a position. While the current application’s specification does not utilize the word “pointer” the figures depict a virtual dial in which the selection display image’s shape is a long thin piece which moves to indicate a position and therefore does support claim language pertaining to such. It is suggested to amend the claim language to read “…a selection display image is a pointer that points to the selection image corresponding to the function…” thereby claiming the selection display image in both function and form. Such an amendment would overcome the current rejection which utilizes other forms to perform the function of pointing.

Conclusion
7.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622